Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

INRE: FEDERATION EMPLOYMENT AND } CASE NUMBER: 15-71074 (REG)
GUIDANCE SERVICE, INC., d/b/a FEGS }
}
} JUDGE HON. ROBERT E. GROSSMAN
}
DEBTOR. } CHAPTER 11
DEBTOR'S POST-CONFIRMATION
QUARTERLY OPERATING REPORT
FOR THE PERIOD
FROM 4/1/2019 TO 6/30/2019

Comes now the above-named debtor and files its Post-Confirmation Quarterly Operating Report in accordance with the

Guidelines established by the United States Trustee and FRBP 2015.

Dated: tl 2> | ty

ey for Debtor

Debtor: Attorney:

Federation Employment and Guidance Service, Inc. dba FEGS Garfunkel Wild, P.C.
cfo Judith Pincus Burton Weston

2 Park Avenue 111 Great Neck Road
20th Floor ; 6th Floor

New York, N¥ 10016 Great Neck, NY [1021
Tel. (242) 366-0036 Tel. (516) 393-2200

Note: The original Post Confirmation Quarterly Operating Report is to be filed with the Court and a copy simultancously provided to the
United States Trustee. Operating Reports must be filed by the last day of the month following the reporting period.

For assistance in preparing the Post Confirmation Quarterly Operating Report, refer to the following resources on the United States
Trustee website: http:/Avww justice.gov/ust/r20/index.him.

1) Instructions for Preparing Debtor's Chapter 11 Post confirmation Quarterly Operating Report

2) Initial Filing Requirements

3) Frequently Asked Questions (FAQs)
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MONTHLY OPERATING REPORT - ATTACHMENT NO. 1
POST CONFIRMATION
QUESTIONNAIRE
. YES* NO
1. Have any assets been sold or transferred outside the nonmal course of business, or outside the
oe : : : . 4
Plan of Reorganization during this reporting period?
2. Are any post-confirmation sales or payroll taxes past due? x
3. Are any amounts owed to post-confirmation creditors/vendors over 90 days delinquent? x
4. Ts the Debtor current on all post-confirmation plan payments? x
*Tf the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.
INSURANCE INFORMATION
— —, YES NO*
1, Are real and personal property, vehicle/auto, general liability, fire, theft, worker's compensation, x
and other y insurance coverages in effect?
2.  Areall premium payments current? x
*Tf the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.
CONFIRMATION OF INSURANCE
: Payment Amount Delinquency —
TYPE of FOLICY and CARRIER Period of Coverage and Frequency Amount. :
Not-for-Profit D&O ~ Allianz 3/30/18 = 3/30/24 238,086.00 prepaid 0.60
Conunercial Crime - National Union Fire (AIG} T/IO/18 - 7/30/19 15,188.00 annual 0,00
Cyber - Liberty Mutual Insurance Co. 8/5/18 ~ 8/5/19 35,997.81 annual 0.00
Fiduciary Liability - Allianz 11/30/18 ~ 11/30/19 7,360.06 _ annual 0,06
Conmercial General Liability - Philadelphia Insurance Co. L/L/L9 - 1/1/20 118,524.00 annual 0.00
Equipment Breakdown Protection Coverage - Continental Casualty Insurance Company 1/31/19 = 1/31/20 1,228.00 annual 0.00
Commercial Property - Landmark American Insurance Company 1/31/19 - L/3 1/20 95,661.70 annual 0.00
Workers' Compensation - NYS Insurance Fund 3/15/19 - 3/15/20 3,713.24 annual 0.00
Plan Administrator Bond - Hartford Fire Insurance Company B/LI19 - 3/1/20 36,380.00 ___ annual 0.00

 

 

 

 

 

DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:

The Debter did not have pertinent developments, events, and matters during this reporting period,

Estimated Date of Filing the Application for Final Decree:

 

 

 

ft
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

MONTHLY OPERATING REPORT -
POST CONFIRMATION

 

Case Name: Federation Ensployment and Guidance Service, Inc.

 

Case Number: 13-71074 (REG)

 

 

Date of Plan Confirmation: 2/6/2018

 

 

1. CASH (Beginning of Period)
2, INCOME or RECEIPTS during the Period

3, DISEURSEMENTS
a Operating Expenses (Fees/Taxes):
ti) U.S. Trustee Quarterly Fees
Gi) Federal Taxes
Git} = State Taxes
tiv) Other Taxes - MTA

b. AE Other Operating Expenses:

c.  Fkan Payments;
Gi) Adninistrative Claim
Gi) = Class One
(ii} | Class Two
(iv) Class Three
tv) Class Faur
(Attach additional pages as needed)

Tatal Disbursements (Operating & Plan)

4. CASH (End of Period)

 

 

 

 

 

 

 

 

 

ATTACHMENT NO. 2
CHAPTER 11 POST-CONFIRMATION
SCHEDULE OF RECEIPTS AND DISBURSEMENTS
Post-Confirmation Date Period Cumulative
April 2019 May 2019 June 2019 April - June 2019
5 $88,036.64 J $ 735,823.35 | $ 712,909.71 | $ $88,036.64
Ls 273,674.88 7 $ 282,222.18 | $ 43,544.67 | $ 599,541.73 |

 

$

705

 

714.813] $ 4.

714.81

 

i$ (325,837.93}| $ (260,987.96)[ $

(338,670.195] $

(525,496.08)]

 

 

 

 

[3 (425,888.17)] $ (305,135.82)] $ (368,064.29)} $ (1,099,088.28)]
| $735,823.35 | $712,909.71 | $388,490.09 |S 383,490.09 |

 
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

MONTHLY GPERATING REPORT - ATTACHMENT NO. 3
POST CONFIRMATION

CHAPTER 11 POST-CONFIRMATION

BANK ACCOUNT RECONCILIATIONS
Prepare Reconciliation for each Month in the Quarter

Account

Account Account Account Account Account Account
#1 #2 #3 #4 #5

of Bank: JP JP JP
Number: x 5466 x 3731

of Account Market Proceeds

of Account Market

. Balance per Bank Statement $ 764,649.56 | $ 49 | 3 769,704.09 881.57 | $ 5,356,049,04
. ADB: not credited

. SUBTRACT: Outstanding Checks 826.21

. Other R Items

Agree with Books) $ 735,823.35 | $ 49 | $ 769,704.09 881,57 | $ 5.

 

Note: Attach copy of each bank statement and bank reconciliation.

 

Investment Account Information

 

 

 

 

Date of Type of Pur¢hase Current
Bank / Account Name / Number Purchase Instrument Price Value
Vanguard / 500 Index Fund Adm / x 2057 Mutual Funds $ 1,226,309.71
Vanguard / 500 Index Fund Adm / x 2701 Mutual Funds $511,548.38
Vanguard / Bond Mkt Fund Adm / x 3519 Mutual Funds $  §32,494.57
Vanguard / Bond Mkt Fund Adm / x 4152 Mutual Funds $ 216,585.29

 

 

 

 

 

 

 

 

 

Note: Attach copy of each investment account statement.

[i] The Vanguard investment accounts have various dates of purchase at various purchase prices. Debtor made monthly contributions through December 2014,
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

MONTHLY OPERATING REPORT - ATTACHMENT NO. 3
POST CONFIRMATION

CHAPTER 11 POST-CONFIRMATION
BANK ACCOUNT RECONCILIATIONS

Prepare Reconciliation for each Month in the Quarter

Account Information - May 2019
Account Account Account Account Account Account
#1 #2 a3 #4

of Bank; JP IP JP Ss
Number: x 5466 x 6520 x 3758 x 3731

of Account Market Account Proceeds

of Account i i Market

1, Balance per Bank Statement $ 715,034.46 | $ . . . .92 | $ $,358,096.46
ADD: Deposits not credited

. SUBTRACT: Checks 124,
Other Ttems

with Books 7L |S 20,677.95 9 92 | 3 5 096.46

 

Note: Attach copy of each bank statement and bank reconciliation.

 

 

 

 

 

Investment Account Information | |.
Dateof | ‘Typeof Purchase Current
Bank / Account. Name / Number Purchase Instrument Price Value
Vanguard / 500 Index Fund Adm / x 2057 Mutual Funds $ 1,442,737.21
Vanguard / 500 Index Fund Adm / x 2701 Mutual Funds $ 479,030.33
Vanguard / Bond Mkt Fund Adm / x 3519 Mutual Funds $ 542,283.55
Vanguard / Bond Mkt Fund Adm / x 4152 Mutual Funds $ 220,566.83

 

 

 

 

 

 

 

 

 

Note: Attach copy of each investment account statement,

[2] The Vanguard investment accounts have various dates of purchase at various purchase prices. Debtor made monthly contributions through December 2014.
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

MONTHLY OPERATING REPORT - ATTACHMENT NO. 3
POST CONFIRMATION

CHAPTER 11 POST-CONFIRMATION
BANK ACCOUNT RECONCILIATIONS
Prepare Reconciliation for each Month in the Quarter

Bank Account Information - June 2019
Account Account Account Account Account Account
#1 #2' #3 #4? #5 #6

of Bank: JP JP JP Si

Number: x 6520 x 3758 x 3731
Representative Restricted Asset
of Account Account Proceeds

of Account

. Balance per Bank Statement $ 403 $9. 083.56 | 3 5
ADD: not credited

. SUBTRACT: Outstanding Checks 14,896,1

, Other Items

 

Agree with Books) $  388.490,09 | $ 3 770,758.99

Note: Attach copy of each bank statement and bank reconciliation.
[1] The JP Morgan AP account was closed on June 11, 2019, and the balance of $21,308.49 was transferred to the Main Cash account.
[2] The Signature Representative Payee account was closed on June 11, 2019, and the balance of $22,276.18 was transferred to the Main Cash account,

 

Investment Account Information !

 

 

 

 

Date of Type of Purchase Current
_ Bank / Account Name / Number Purchase Instrument Price Value
Vanguard / 500 Index Fund Adm / x 2057 Mutual Funds $ 1,223,237,.52
Vanguard / 500 Index Fund Adm / x 2701 Mutual Funds $ 512,775.83
Vanguard / Bond Mkt Fund Adm / x 3519 Mutual Funds $ 548,582.37
Vanguard / Bond Mkt Fund Adm / x 412 Mutual Funds $ 223,128.80

 

 

 

 

 

 

 

 

 

Note: Attach copy of each investment account statement.

[l] The Vanguard investment accounts have various dates of purchase at various purchase prices. The Debtor made monthty contributions through December
2014.
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

MONTHLY OPERATING REPORT - . ATTACHMENT NO. 4
POST CONFIRMATION

CHAPTER 11 POST-CONFIRMATION
CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Number | Transaction
re
Wire Miscellaneous

Miscellaneous
Other

WATER

PERSONNEL
PA

ERVICES OF NY

Information T:
Record
Consultants
istrative
Utilities
Information Ti
Consultants
ministrative
ministrative Claim
Bank
Consultants
MARKETS GROUP, ING Miscellaneous
Miscellaneous
Professional Fees - Bankru
Consultants
Deduction - TIAA
ransfer To
Taxes - Federal
Taxes - New ¥1
taxes - mta
OF LABOR Insurance
Consultants
Miscellaneous
Consultants
Medical
U.S. Trustee Fees
Medical

Fees -
Fees - Debtors Accountants
F

 
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

MONTHLY OPERATING REPORT - ATTACHMENT NO. 4
POST CONFIRMATION

Number | Transaction

79
39

5/15/20 E FEE - BANK FEES Bank

5/201 NNEL Consultants

19{TRAN PAYROLL ransfer To

5/15/2019 FEDERAL TAX PAYMENT Taxes -

5/1 ATE PA Taxes - New York

APA taxes - mta

rustee

5/23/2019

19
5/23/2019 Deduction -

5/28/2019

5/28/2019

19

9

g

g

19
i
5/30/201
5/31/2019
6/3/2019|MET)
6/4/2019 J
6/4/2019|P
6/4/2019
6/5/2019
6/10/2019
6/10/2019
19

19

 
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

MONTHLY OPERATING REPORT - ATTACHMENT NO. 4
POST CONFIRMATION

Number | T
71486
71487
71488

1
6/26/2019) F TAX PAYMENT
6/26/201 ATE TAX PAYMENT
6/26/201 PAYMENT
6/27/201 TE
6/28/201
6/28/201
6/28/201

     

appear process
funds to a clearing account, having it returned fo the Debtor's Main Cash account, and then delivered to the payee.

if any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
helding check and anticipated delivery date of check.

 
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

=
CHAS E et March 30, 2019 through April 30, 2079

JPMorgan Chase Bank, N.A, .
P © Box 182051 Account Number: QS 465

Columbus, OH 43218-2051

 

Customer Service Information

 

lf you have any questions about your

statement, please contact your

00069672 WBS 802211 12179 NNNNNNNNNNN 1 o00000000 80 0000 Customer Service Professional.

FEDERATION EMPLOYMENT AND GUDIANCE
SERVICE INC

ATTN: CONTROLLER

EXECUTIVE OFFICES

315 HUDSON STREET

NEW YORK NY 10013-1008

Commercial Checking

 

 

 

 

 

 

 

 

Summary
Number Market Value/Amount Shares
Opening Ledger Balance $893,774.49
Deposits and Credits 4 $273,674.88
Withdrawals and Debits 15 $318,119.31
Checks Paid 26 $84,680.50
Ending Ledger Balance , $764,649.56
Deposits and Credits
Ledger Description Amount
Date
04/01 Deposit $240,000.00
04/01 Orig CO Name:Fed Employment Orig 1D:9131624000 Desc Date:Offset 21,933.42
CO Entry Descr:Corp Pay Sec:CCD Trace#:021000020042008 Eed:190401
Ind 1D:9131624000 ind Name:EFT File Name: Rp08703
EFT/ACH Created Offset For Origin#: 9090209001 CO Eff Date: 19/04/01
190328 RpO8703Y Tra: 0910042008Tc
04/12 Fedwire Credit Via: Signature Bankggaggie576 B/O: Waverly Residence Inc 11,265.46
New York NY 10019 Ref: Chase Nyc/Ci/Bnf=Federation Employment And
Gudiance New York NY 10013 -/Ac-000000470025 Rfb=O/B Signature Ba
Obi=Waverly Residence, Inc. (Ah Re Suffolkj2019 Aliocated Property And
General Liability insurance PR Imad: 0412B6B7261F001560 Trn:
4887909102Ff
YOUR REF: O/B SIGNATURE BA
04/24 Deposit 476.00
Total $273,674.88

Please examine this statement of account at once. By continuing to use the account, you agree that: (1) the account is subject to
the Bank's deposit account agreement, and (2) the Bank has no responsibility for any error in or improper charge to the account
(including any unauthorized or altered check) unless you notify us in writing of this error or charge within sixty days of the mailing or

avail

ability of the first statement on which the error or charge appears.
Page 7 of 6

00696720301000000023
r—

Case 8-15-71074-reg Doc 1173

CHASE @

Filed 07/23/19 Entered 07/23/19 15:56:06

March 30, 2019 through April 30, 2019

Account Number: QS 465

Withdrawals and Debits

 

Ledger
Date

Description

Amount

 

04/01

04/01

04/03

04/03

04/03

04/10

04/15
04/17

04/17

0417

04/17

04/24

04/26

04/26

04/29

Total

Book Transier Debit A/C: Sny Bureau of Abandoned Property Albany NY
42236- Ref: Final, Sandra Montero, 2125245715 NY13162400062015AaTrn:
4042400091Jo

YOUR REF: NONREF

Orig CO Name:Fed Employment Orig 1D:9131624000 Desc Date:190401
CO Entry Descr:Corp Pay Sec:CCD  Trace#:021000021544030 Eed:190401
Ind ID:Batch Offset Ind Name:Fed Employment Trn: 0911544030Te
Book Transfer Debit A/C: Paychex of New York LLC West Henrietta NY
14586- Ref: Fags 0020-1905-0394 04052019 Trn: 48021000930

YOUR REF: NONREF

Fedwire Debit Via: Fifth Third Cinci/Qggggjjo314 A/C: Metalquest, Inc US Ref:
Fegs Inv 11170/Time/14:47 Imad: 0403B 1Qgc05C012494 Trn: 4802200093J0
YOUR REF: NONREF

Fedwire Debit Via: Wells Fargo NA/Qpo248 A/C: North Mill Capital LLC US
Ref: Fegs Inv 36263/Time/14:47 Imad: 0403B1Qgc05C012502 Trn:
48023000030

YOUR REF: NONREF

Fedwire Debit Via: Wells Fargo NA/ 248 A/C: North Mill Capital LLC US
Ref: Fegs Inv 36334/Time/11:38 Imad: 0410B1Qgc01C003170 Tr:
2201000100J0

YOUR REF: NONREF

Account Analysis Settlement Charge

Fedwire Debit Via: Citibank NycA§M@MMJO089 A/C: Garfunkel Wild PC Attorney
US Ref: Fegs Mar2019/Time/10:52 Imad: 0417B1Qgc03C006889 Tn:
2098000107Jo

YOUR REF: NONREF

Fedwire Debit Via: Wells Fargo NA/ 248 A/C: North Mill Capital LLC US
Ref: Fegs Inv 36393/Time/10:52 Imad: 0417B1Qgc03C006892 Trn:
2088200107Jo

YOUR REF: NONREF

Book Transfer Debit A/C: Paychex of New York LLC West Henrietta NY
14586- Ref: Fegs 0020 19050394 04192019 Trn: 2098100107Jo

YOUR REF: NONREF

Orig CO Name:Tiaa-Cref Orig [ID:209430001D Desc Date:0420 CO
Entry Deser:ACH Debifssec:CCD Trace#:021000026093186 Eed:190417
Ind 1D:1904161140093 Ind Name:328719Fegs Voluntary T

100731 Trn: 1076093186Ts

Fedwire Debit Via: Wells Fargo NA/@RO248 AIC: North Mill Capital LLC US
Ref: Fegs inv 36483/Time/1 1:10 Imad: 0424B10Qgc07C008229 Tin:
2195700114Jo

YOUR REF: NONREF

Fedwire Debit Via: Bmo Harris Bank NA/Qggg0288 A/C: Crowe Lip New
York, NY 10022 US Ref: Fegs Mar2019/Time/12:37 Imad:

0426B 1Qgc08C009165 Trn: 2970900116Jo0

YOUR REF: NONREF

Orig CO Name:Tiaa-Cref Orig 1D:209430001D Desc Date:0420 CO
Entry Descr:ACH Debitssec:CCD Trace#:021000020273994 Eed:190426
Ind 1D:190425 17140870 Ind Name:328719Fegs Voluntary T

100634 Trn: 1160273994Tc

Book Transfer Debit A/C: JPMC - Cbeft Pre- Clea Acc Tampa FL 33610-9128
Trn: 00245001 19Hp

YOUR REF: ACH OF 19/04/29

$1,572.33

21,933.42

38,739.41

7,500.06

875.00

875,00

1,263.71
120,154.85

875.00

39,137.73

100.00

875.00

68,099.00

100.00

16,018.86

$318,119.31

Page 2 of 6
[

Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

 

 

 

 

 

 

CHASE &
“ March 36, 2019 through April 30, 2019
Account Number: (QE 465

Checks Paid

Check Date Paid Amount Check Date Paid Amount Check Date Paid Amount

71343 (04/11 $4,152.72 71427* 04/19 $68.66 71439 4604/22 $280.55

71410* 04/02 $437.42 71428 04/12 $8,770.25 71440 «(04/25 $5,400.00

71411 = 04/04 $724.32 71429 «(04/10 $1,007.50 71447 = 04/30 $184.98

71413" 04/11 $230.56 71430 «04/24 $291.75 71442 «604/29 $910.00

71414 04/08 $109.29 71431 (04/16 $11.87 71443 04/30 $5,601.79

71417" 04/03 $1,657.50 71432 «(04/15 $335.26 71444 «604/30 $42,235.68

71418 04/10 $6.30 71436* 04/17 $955.67 71445 «(04/30 $7,296.11

71420" 04/17 $206.81 71437 «604/18 $910.00 71446 04/29 $497.53

71423" 04/17 $1,397.98 71438 ©604/30 $1,000.00
Total 26 check(s) $84,680.50
* indicates gap in sequence
Daily Balance

Ledger Ledger

Date Balance Date Balance
04/01 $1,132,202.16 04/17 $913,943.47
04/02 $1,131,764.74 04/18 $913,033.47
04/03 $1,082,992.83 04/19 $912,964.81
04/04 $1,082,268.51 04/22 $912,684.26
04/08 $1,082,159.22 04/24 $911,993.51
04/10 $1,080,270.42 04/25 $906,593.51
04/11 $1,075,687.14 04/26 $838,394.51
04/12 $1,078,382.35 04/29 $820,968.12
04/15 $1,076,783.38 04/30 $764,649.56
04/16 $1,076,771.51

 

Your service charges, fees and earnings credit have been calculated through account analysis.

Paga 3 of 6

 

16696720302000600063
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

This Page Intentionaily Left Blank

Page 4 of 6
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

CHASE @
™“ March 30, 2019 through April 30, 2019
Account Number: (E465

Federation Employment And Gudiance
Service Inc

Stop Payment Renewal Notice

Account Number Qb 465 Bank Number: 802

The following Stop Payments will automatically renew for a 1-year period. You can revoke a current stop payment via your
online channel (Chase.com or JPM ACCESS) or by calling the number on your statement or contacting your Customer
Service Representative.

Revoke Sequence Date Renewal Low Range or High Range
Stop Number Entered Date Check Number ar Amount
— 0000044 07/10/2013 07/10/2019 595556 $275.00
— 0000045 07/23/2013 07/23/2019 595655 $185.86
— 0000359 07/06/2015 07/06/2019 900555 $2,708.32
Federation Employment And Gudiance JPMorgan Chase Bank, N.A.
Service inc P O Box 182051
Attn: Controller Columbus OH 43218-2051

Executive Offices
315 Hudson Street
New York NY 10013-1009

Page 5 of &

 

10696729303000000063
[— Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

This Page Intentionally Left Blank

Page 6 of 6
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

FEGS - MAIN CASH
G/L CODE 1-0000-1005-000-000 A/P 01/06

ACCOUNT # S465

FOR THE MONTH APRIL 30, 2019

BALANCE PER G/L 735,822.75

ADJUSTMENTS TO BE MADE IN G/L:

11/2018 Unidentifiable difference 0.60
ADJUSTED G/L BALANCE 735,823.35
BALANCE PER BANK 764,649.56

ADJUSTMENTS BY BANK:

GUTSTANDING FY 2019 (28,826.21)
ADJUSTED BANK BALANCE 735,823.35
DIFFERENCE -

Prepared by:

Sandra Montero

Approved by:

Michael Kirshner
_

Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

CHASE &

JPMorgan Chase Bank, N.A.
P O Box 182051
Columbus, OH 43248-2051

00060405 WES 802211 12119 NNNNNNNNNNN 1 oGoccOOd0 80 ac00
FE GS CONTROLLED DISBURSEMENT
OPERATING CASH ACCT

ATTN LARY BOORD CONTROLLER

EXECUTIVE OFFICES

315 HUDSON ST

NEW YORK NY 10013-1008

Commercial Checking

March 30, 2019 through April 30, 2018

Account Number: (EY 036

 

Customer Service Information

 

If you have any questions about your
statement, please contact your
Customer Service Professional.

 

 

 

 

 

 

Summary
Number Market Value/Amount Shares

Opening Ledger Balance $21,308.49
Opening Collected Balance $21,308.49
Deposits and Credits $0.00
Withdrawals and Debits $0.00
Checks Paid 0 $0.00
Ending Ledger Balance $21,308.49
Ending Collected Balance $21,308.49

 

Your service charges, fees and earnings credit have been calculated through account analysis.

Please examine this staternent of account at once. By continuing to use the account, you agree that: (7) the account is subject to
the Bank's deposit account agreement, and (2) the Bank has no responsibility for any error in or improper charge to the account
(including any unauthorized or altered check) unless you notify us in writing of this error or charge within sixty days of the mailing or
availability of the first staternent on which the error or charge appears.

Page 1 of 4

90604056201000000022
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

This Page Intentionaily Left Blank

Page 2 of 4
r— Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06 —

=
CHAS E =” March 30, 2019 through April 30, 2019
Account Number: QE’ 036

FEG 8S Controlled Disbursement
Operating Cash Acct

Stop Payment Renewal Notice

 

Account Number QE 036 Bank Number: 802

The following Stop Payments will automatically renew for a 1-year period. You can revoke a current stop payment via your
online channel (Chase.com or JPM ACCESS) or by calling the number on your statement or contacting your Customer
Service Representative.

Revoke Sequence Date Renewal Low Range or High Range
Stop Number Entered Date Check Number or Amount
— 0000528 07/10/2013 07/10/2019 296307 $2,499.73
— 0000529 07/24/2013 07/24/2019 296352 $166.56
— 0000530 07/25/2013 07/25/2019 301941 $420.00
—- 0000576 o7/07/2014 07/07/2019 316725 $967.14
— 0000577 O7/22/2014 07/22/2019 316418 $115.00
— 0000578 07/28/2014 07/28/2019 316795 $3,163.88
— 0001244 07/15/2015 07/15/2019 2743530 $449.74
— 0001245 07/15/2015 07/15/2019 2743540 $459.77
— 0001246 07/15/2015 07/15/2019 2743550 $359.77
— 0001247 07/15/2015 07/75/2019 2743560 $468.74
— 0001248 07/15/2015 07/15/2019 2743570 $359.77
FEG 5 Controlled Disbursement JPMorgan Chase Bank, N.A.
Operating Gash Acct P O Box 182051

Attn Lary Boord Controller Columbus OH 43218-2051

Executive Offices
315 Hudson St
New York NY 10013-1009

Page 3 of 4

10604050202G00000062
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

This Page Intentionally Left Blank

Page 4 of 4
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

FEDERATION EMPLOYMENT AND GUIDANCE SERVICE, INC.

A/P CONTROLLED DISBURSEMENTS
G/L CODE 1-0000-1043-000-000 A/P CODE 07

A/c #7036

FOR THE MONTH ENDING APRIL 30, 2019

BALANCE PER G/L , -
O/S CHECKS FY 2015 21,303.49
BALANCE PER BANK 21,308.49

Prepared by:
Sandra Montero

Approved by:
Michel Kirshner
 

Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06 =:

Mateb 20, m8 through April 30: 2019:

     
 

Goubus OH 43218-2054

(Gb0te1a8 WBS 802.2174 427 18: NANINNNANNNN #0c00d0000-C2b000
SEE OE INGE MPLOYMENT AND. GUIDANCE

 

Premium Commercial Money:
Summary

 

‘ ‘Shorea
-Opehing Ledger Balance.

 

 

9 88.00
$769,704.09

 

Interest Credited Year-to-Date: $5,597.28

 

 

 

04/30 “Tiletest Payment _ | _ —_ "$878.28
Fotal $518.28

 

Daily Balanée:

 

"kedger
Balance

=| >
as

5
5a]

 

 

 

 

 

fopocit account agreement, and (2) the Bank has no: 1 responsibilty forany e arrar rin or improper 1 charge 10 to. the account _
check nies you: notify us in ins of this: error or charge within sixty days: of the: mailing or

  

Paget ofa

F.

   

LINER

S101 geconNe24
 

Tits Paga Intentionally Let Blank

By Fx >

Page 2.02;
Case 8-15-71074-reg Doc1173_ Filed 07/23/19

FEDERATION EMPLOYMENT AND GUIDANCE SERVICES
JPMORGAN CHASE--MONEY MARKET
4-0000-1017-000-000-00

AC #7 466

4/30/2019

Balance per GL @ 04/30/49 $ 769,704.09

Balance per bank @ 04/30/19 $ 769,704.69

Difference $ 0.00

MM 0419

Entered 07/23/19 15:56:06
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06 -

 

SIGNATURE BANK

565. Fifth Avenue, 12° PR
New York, NY 10017

 

 

  

See Pack for Important’ Information

firimany Account Ss 6

$2;376 18

 
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06. ~

 

 

PRIVATE: CLIENT (GROUP. 161.
. NeW YORK, NY TODL7

   

An 984

  

BANKROBTCY. CHECKING GD:

Sunmeey

Previous Balance as of Aptil 22,276. 28

 

There was°ne deposit activity during

 

Bading Balance an-of April 30, §

 

 
Case 8-15-71074-reg Doc1173_ Filed 07/23/19

FEDERATION EMPLOYMENT AND GUIDANCE SERVICES
SIGNATURE BANK--REPRESENTATIVE PAYEE

4-0000-1057-000-000-00
A‘C #520
4/30/2019

Balance per GL @ 04/30/19

Balance per bank @ 04/3019
Less: O/S Checks

Adjusted Balance per bank @
04/30/19

Difference

20,677.95

22,276.18
(1,598.23)

20,877.95

Entered 07/23/19 15:56:06

in September, we wrote off 17 SSA checks via a general journal eniry dated 9/20/17, These checks, created October 2016,
comprised of the entire prior outstanding check list. Then we replaced these checks with new bank checks from Signature
made out to SSA for the same amounts and with the issued in September 2016 and same recipients as before

(as noted on the face of the checks). Recent communication with the SSA informed FEGS that only check# 013905

is currently outstanding.

Outstanding Check:
Check
Date
7/2/2018

SIGNATURE REPR PAYEE 0429

Check # Amount
013905 1,598.23
 

Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06:

  

(.. | SIGNATURE BANK
* $65 Fifth Avenue, 12" Floor,
“New York, NY 10017
Statement. Period.
‘ From April OL, 2013
pe. April 30, 2019
Page; = 1 OE 2

PRIVATE. CLIENT GROUP: 161

  

 
    

2 PARE UZ, 20TH PLOGR
NEW YORK NY TOOL 399 sae J

 

 

x Tiortait: Taforma tion

Prémary Account: Gea 3758 6

AVOID HUB INESS
SECTION 5
SBUBINESS
BURBAUOF: 200

a c o

 
  
 
    
  
 

   

   

9,569,942 .59 9,572,882 87

TOTAL ‘915725 BBE AT
cross Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06 =.

 

 

  

GUTDANGE: @2UL.

 

 

“999 See Back fox Impextanh taformation

 

 

“BANRRUETCY TMA D-:::

 
  

aa of April Qi; 2019: §, 869 AGL. 59

Hi@ing Balaiice aa of April ‘46, 2049 $572, 88LbF

Deposits. dnd other Eredite
Apr 30) Enberest: Paid

 

Daily Balances ; 8

 

 

 

 

 

interest. Summary am =a Pen a seaiees ear

 
   

3783: Annual, Percentage Yield Earned 6.45
9 B69, 347.89 D i PRRtod

¥
*

      

oN
Sigg
Case 8-15-71074-reg Doc1173_ Filed 07/23/19

FEDERATION EMPLOYMENT AND GUIDANCE SERVICES
SIGNATURE BANK--RESTRICTED--INTEREST BEARING
1-0000-1060-000-000-00

AIC #7EE758

4730/2019

Balance per GL @ 04/30/19 $ 9,572,881.57
Balance per bank @ 04/30/19 § 9,572,881.57
Difference 5 0.00

SIGNATURE RESTRINTBEARI 04-19

Entered 07/23/19 15:56:06
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06 --

 

rament Berio’: ;

 

8-162

 

‘See Hack for Important Information.

peinaxy Agcount: QZ ors1 0

 

53354)068.44 §.,956,049.04..

RELATTONSATE TOTAL. 5, 356, 049...04.
Case 8-15-71074-reg Doc1173 Filed-07/23/19

 

 

NEW td NY ‘£0 16 S99

mavicitverci’ rita GD:

 

Sunimary
Previgus: Balance : ag of. April 61; 2013
4 Gredites ;
‘Ending Balance ag;of April 30; 2019

Deposits ‘and Orbe
Apy 30 -“Intéreat

  

Balances

 
   

5/354, 068.

 

Entered 07/23/19 15:56:06 -

Stateient Period:

   

See. Back oy Important Ivitoxmation.

Primary -Acesunts ae &

    
   
 

3,354,068, ah
is

 

: Earned

 

 

 

 
Case 8-15-71074-reg Doc1173_ Filed 07/23/19

FEDERATION EMPLOYMENT AND GUIDANCE SERVICES
SIGNATURE BANK--ASSET SALE PROCEEDS--INTEREST BEARING
1-0000-1061-000-000-00

A/C #731

4/30/2019

Balance per GL @ 04/30/19 $ 5,356,049.04
Balance per bank @ 04/30/19 $ 5,956,049.04
Difference $ 0.00

SIGNATUREASSETSALEINTBE 0449

Entered 07/23/19 15:56:06
f
¥

 

Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06
April 30, 2019, month-to-date statement

 

 

 
 

 

 

     

 

   

 

r : Reginning-on January 1, 2072, naw tax rules on taxable (nenretirament)
 Vginguard to track cost basis information for shares ;

20190602' 045957 RSBIML16 1094 OO00O0567687 19:2 - f- 483 6

BS Page > + of 1
.) 3 . . Ey
Vanguard
Do Not Use: For: Account Transactions ine.
PO BOX 3009 | Business Account Svcs > 800-084-5919
MONROE, WIL53566-8309 . variguard.com
EE @000482 sp > BYES CVE POOASZ+
>
o—_—
ms FEDERATION EMPLOYMENT AND)
See 4GUIDANCE SERVICE INC a
== 2 PARK AVE FL.20 ae
—™ NEWYORK NY 10016-9307
500 Index Fund Adm QD 701
__flverage price pershare Tata Cost
$110.18 $207,105.92
Data “Transastion _Armount Share Price. . s Ttrtisaoted Total Shares outed Valud
Beginning balance on 3/3*/2079 75656 == $1,642.82
1.879.656 $511,548.38

 

Ending balance on 4/30/2019

ual fund: aceounts fexcuaing moriey ma rket funds} require

  

d subsedve
method, sales of Vanguard mutual funds, but not ETE, will default to the average cost method. For more information, visit

vanguard.com/costhasis,

 

adedikepzoogcor REOBRP2SREARTOA 000483 00482, 1-2
“ %
20190802 048957 RSBMAI16. 1034 00000091$142749 Pz - 1- 484-0 RSIGTARPRONOCOR RCODRFZSEFANTON ootidas bodes 1.2

Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06
Aprit 30, 2019, month-to-date statement
Page +1 of 1

 

 

Do Not Use For Account Transactions aa aoe a
PO BOX 3009 Business. Account Svcs: > 800-984-5919
MONROE, WI 53566-8309 vanguard.com

0000483 sr - = GIZs ePo048de

=e
> ——
vam = FEDERATION EMPLOYMENT AND
SESE GUIDANCE SERVICE PLAN 102 yu
2 PARK AVE FL 20 wii
NEW YORK NY 10016-9301 3

l

500 index Fund Adni Wgggiaeos7

Average price pier share Towalt Cost

$114.94

 

Date  Ttarsaction Amount Share Price — Shards Transacted. Total Shares: Owned
or $261 56 a
$272.35 : 4,483,960

 

_Baginning balance on 34

   

Ending balance.on 4f

is (excluding money marker

    
  

method, sales o Vai cast uatd: mutual funds, b butt fot ETFs, will default tothe average 60s vethod, For mote infortnation, sisi

vanguard .comcostbasis.

 

 

4
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

 

 

 

 

 

 

 

 

 

 

Page > 1 of 1
Do Not Use For Account Transactions . 2 sam hey 4.54
PO BOX 3009 Business Account Svcs. > 900-984-5919
MONROE, WI 53566-8309 Wanguard:com
EEE o0O4a4 » 6125 7-S00da4
>
—
cme FEDERATION EMPLOYMENT GUIDANCE
*= SERVICE INC
“=== PLANS —
ae «OB PARK AVE FL 20
um WEW YORK NY 10076-9901
Total Bond Mkt fridex Aden. Qa 152
Avertige pice pér share . Total Cost
90-day SEC yield asiof 04/30/2015" 2.94% $10.34 $210,004.88
Agnaurté Share Price ‘Shares Transacted Total Shares Owned Value
$10.68 20,268,956 $216472.45,
$546.21 10.66 — Ag.BT3 20,317.569 ——_
$40.66 20,317.569 $216,585.29

 

*Based on holdings’ yield to maturity for last 30 days; distribution may differ. For updated information, visit vanguard.com.,

Beginning on January 71,2012, new taxtules on taxable (nohretirement! mutual fund accounts (excluding mensy market funds) raquire

rhethod, sales of Vanguard mutual furids, but.not ETFs, will default to the average cost method, For mere information, visit
Vanguard .com/costbasis.

e

 

| 20790602 046967 RSBJML16 103A, 0G000099892 7049 P2 - +. 485-0 REIGHARPZOOOCOR RCODRP2SBFADION 000485 00484 1-2
- 3
 

 

 

Filed 07/23/19 Entered 07/23/19 15:56:06
April 30, 2019, month-to-date statement

 

 

 

 

 

 

Page > 1 of 1
Business Abcauiit Sie & 800-984-5919
vanguard.coém
== 9pc04st se 6128 C1E-PUME I
a
> —_—__
emma = FEDERATION EMPLOYMENT GUIDANCE
mums SERVICE ING n
cme PLANG ae
Total Bond Mkt index Adm @qyggs5 19
__ Average price pershare ___Total Cost.
30-day SEC yield'as of 04/30/2019" 2.94% $10.39 $518,908.64
Date. Transaction: Atriount Share. Priee. Shares: Transacted _ Total Shares Owned Valis
Beginning balance on 3/31/2019 _ $10.68 49,833.086 $532,217.14
04/30 tncomedividesd == $1,274.08 10.66 119.620 49,952.56
Ending balance-on 4/30/2019 $10.66 49,952,586 $532,494.57

 *Based on holdings’ yield to maturity for last 30 days; distribution may differ. For updated information, visit vanquatd.corn.

Beginning on January 1, 2012, new tax rules 6n taxable (nonrétirerient) mutial fund accounts (excluding money market funds) require
Vanguard to: track cost basis information. for shares acquired and subsequently sold. on or after that date. Unless you select another
method, sales of Vanguard mutual funds, but not ETFs, will default to the average cost method. For more information, visit

vanguard.comycostbasis.

20190602 645957 RSBJML14 103A 0000G0404189539 P2. 1. 482-0

RSTDIARP2OG0COR RCODRP25HFAD10T 000482 00481 1.2

 
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

CHASES

JPMorgan Chase Bank, N.A.
P O Box 182051
Columbus, OH 43218-2051

00073178 WBS 802211 15219 NNNNNNNNNNN 1 d00000000 80 cD0O

May 01, 2019 through May 31, 2019

Account Number: QE 465

 

Customer Service information

 

If you have any questions about your

statement, please contact your
Customer Service Professional.

FEDERATION EMPLOYMENT AND GUDIANCE
SERVICE INC

ATTN: CONTROLLER

EXECUTIVE OFFICES

315 HUDSON STREET

NEW YORK NY 10013-1009

Commercial Checking

 

 

 

 

 

 

 

Summary
Number Market Value/Amount Shares
Opening Ledger Balance $764,649.56
Deposits and Credits 4 $282,222.18
Withdrawals and Debits 17 $275,282.24
Checks Paid 21 $56,555.04
Ending Ledger Balance $715,034.46
Deposits and Credits
Ledger Description Amount
Date
05/01 Orig CO Name:Fed Employment Orig ID:9131624000 Desc Date:Offset $16,018.86
CO Eniry Deser:-Corp Pay Sec:CCD Trace#:021000024182913 Eed:190501
Ind 1D:913 71624006 Ind Name:EFT File Name: Rp1190K
EFT/ACH Created Offset For Origin#: 8090209001 CO Eff Date: 19/05/01
190429 Rp1190K9 Trn: 1214182913Tc
05/10 Fedwire Credit Via: Signature BankAQQgl§576 B/O: Nysd Hdfc Inc By New 186,441.84
York NY 10019 Ref: Chase Nyc/Ctr/8nf=Federation Ernployment And
Gudiance New York NY 10013 -/Ac-000000470025 Rfb=O/B Signature Ba
Obi=Nysd Wdfe 2018 And 2019 Pro Perty And General Liability Insuran Ce
Bbi=/Time/13:10 Imad: 0510B6B7261F 001289 Trn: 39663091 30Ff
YOUR REF: O/B SIGNATURE BA
05/10 Fedwire Credit Via: Signature Bankig@illiies76 B/O: Nysd Forsyth Hdfc Inc 63,742.62

Please examine this statement of account at once. By continuing to use the account, you agree that: (1) the account is subject to
the Bank's deposit account agreement, and (2) fhe Bank has no responsibility for any error in or improper charge to the account
{including any unauthorized or altered check) unless you notify us in writing of this error or charge within sixty days of the mailing or

By New York NY 10019 Ref: Chase Nyc/Ctr/Bnf=Federation Employment And
Gudiance New York NY 10013 -/Ac-000000470025 Rfb=O/B Signature Ba
Obi=Nysd Forsyth Hdfc 2018 Prop Erty And General Liability Insurance E
Bbi=/Time/13:10 Imad: 0510B6B7261F001290 Tr: 39676091 30FT

YOUR REF: O/B SIGNATURE BA

availability of the first statement on which the error or charge appears.

Page 1 of &

007317a9401000000024
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

i.
CHASE ~w May 01, 2019 through May 31, 2019
Account Number: 465;

Deposits and Credits (continued)

 

Ledger Description
Date

Amount

 

05/31 Orig CO Name:Fed Employment Orig 1B:9131624000 Dese Date:Offset
CO Entry Deser:Corp Pay Sec:CCD Trace#:021000027479311 Eed:190531
Ind (D:9131624000 Ind Name:EFT File Name: Rp1490Z
EFT/ACH Created Offset For Origin#: 9090209001 CO Eff Date: 19/05/31
190529 Rp1490Ze Trn: 161747931 1Tc

Total

Withdrawals and Debits

16,018.86

$282,222.18

 

Ledger Description
Date

Amount

 

05/01 Book Transfer Debit A/C: Paychex of New York LLC West Henrietta NY
14586- Ref: Fegs 002019050394 05032019 Trn: 2960300120.lo
YOUR REF: NONREF

05/01 Fedwire Debit Via: Wells Fargo NAMEN 248 A/C: North Mill Capital LLC US
Ref: Fegs Inv 36561/Time/02:41 Imad: 0501B1Qgc04C000369 Trn:
2951600120Jo
YOUR REF: NONREF

05/01 Orig CO Name:Fed Employrnent Orig 1ID:9131624000 Desc Date:190501
CO Entry Descr:Corp Pay Sec:CCD Trace#:021000025191626 Eed:190501

: ind [D:Batch Offset Ind Name:Fed Employment Trn: #215191626Tc

05/08 Fedwire Debit Via: Fifth Third Cinci@gggio314 A/C: Metalquest, Inc US Ref:
Fegs Inv 11307, 11296/Time/11:48 imad: 0508B1Qgqgc02C.004706 Tr:
2423300128 Jo
YOUR REF: NONREF

05/08 Fedwire Debit Via: Wells Fargo NAAQMMH248 A/C: North Mil Capital LLC US
Ref: Fegs Inv 36727/Time/1 1:48 Imad: 0508B1Qgc01C010389 Trn:
2423200128Jo
YOUR REF: NONREF

05/09 Orig CO Name: Tiaa-Cref Orig 1D:208430001D Desc Date:0520 CO
Entry Descr:ACH Debitssec:CCD Trace#:021000026796946 Eed:190509
Ind ID: 1905081140440 Ind Name:328719Fegs Voluntary T
103491 Trn: 1296796946Te

05/15 Book Transfer Debit A/C: Paychex of New York LLC West Henrietta NY
14586- Ref: Fegs 0020 19050394 05172019 Trn: 2686800135Jo
YOUR REF: NONREF

05/15 Fedwire Debit Via: Wells Fargo NAG 248 A/C: North Mill Capital LLC US
Ref: Fegs Inv 36830/Time/11:45 Imad: 0515B1 Qgc06C005651 Trn:
2686900135Jo
YOUR REF: NONREF

05/15 Account Analysis Settlement Charge

05/23 Fedwire Debit Via: Citibank NycAgagaigose A/C: Garfunkel Wild PC Attorney
US Ref: Fegs/Inv Apr2079/Time/13:31 Imad: 0523B1Qgc02C012899 Trn:
4030800143Jo
YOUR REF: NONREF

05/23 Fedwire Debit Via: Wells Fargo NA/@BBO248 A/C: North Mill Capital LLO US
Ref: Fegs Inv 36900/Time/13:31 Imad: 0523B1Qgc02C012909 Tin:
40307001 43Jo0
YOUR REF: NONREF

05/23 Orig CO Name:Tiaa-Cref Orig 1ID:209430001D Desc Date:0520 CO
Entry Deser:ACH Debitssec:CCD Trace#:021000026662317 Eed:190523
Ind 1D:1905221 140348 Ind Name:328719Fegs Voluntary T
103918 Trn: 1436662317Tc

05/29 Book Transfer Debit A/G: Paychex of New York LLC West Henrietta NY
14586- Ref: Fegs 0020 1905-0394 05312019 Trn: 2614700149Jo
YOUR REF: NONREF

$38,766.12

875.00

16,018.86

16,570.00

875.00

100.00

39,159.25

912.50

1,473.46
80,015.80

875.00

100.00

39,128.53

Page 2 of &
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06 —

 

 

 

 

_
CHASE mt May 01, 2019 through May 31, 2019
Account Number: 465
Withdrawals and Debits (continued)
Ledger Description Amount
Date
05/29 Fedwire Debit Via: Fifth Third CinciAgg§§§0314 A/C: Metatquest, Inc US Ref: 7,500.00
Fegs Inv 11499/Time/11:07 Imad: 0529B10Qgc05C005104 Trn: 2623100149Jo
YOUR REF: NONREF
05/29 Fedwire Debit Via: Wells Fargo NAMED 248 A/C: North Mill Capital LLC US 875.00
Ref: Fegs Inv 37055/Time/11:07 Imad: 0529B1Qgc08C008292 Trn:
2623000149Jo
YOUR REF: NONREF
05/29 Book Transfer Debit A/C: JPMC - Cheft Pre- Clea Acc Tampa FL 33610-9128 16,018.86
Trn: 0055100149Hp
YOUR REF: ACH OF 19/05/29
05/31 Orig CO Name:Fed Employment Orig 1ID:9131624000 Desc Date:190531 16,018.86
CO Entry Deser:Corp Pay Sec:CCD Trace#:021000028638903 Eed:190531
Ind ID:Batch Offset Ind Name:Fed Employment Trn: 1518638903Tc
Total $275,282.24

Checks Paid

 

 

 

Check Date Paid Amount Check Date Paid Amount Check Date Paid Amount
71350 8605/22 $1,123.00 71449 «05/08 $230.56 71456 05/14 $588.50
71412* 05/15 $173.94 71450 9605/13 $8,770.25 71458" 05/20 $1,007.50
71421* 05/34 $13,410.00 71451 05/13 $44.24 71461* 08/29 $497.53
71424* 05/02 - $500.00 71452 = 05/13 $291.55 71463" 05/28 $7,296.11
71435* 05/06 $11,429.68 71453 (05/13 $334.61 71464 05/29 $10.30
71447* 05/02 $910.00 71454 = =©65/09 $975.00 71465 05/29 $5,601.79
71448 «05/07 $724.32 71455 = 05/14 $68.66 71467* 06/29 $2,567.50
Total 21 check(s) $56,555.04

* indicates gap in sequence

Daily Balance

 

 

 

Ledger Ledger
Date Balance Date Balance
05/01 $725,008.44 05/14 $932,780.53
05/02 $723,598.44 05/15 $891,061.38
05/06 $712,168.76 05/20 . $890,053.88
05/07 $711,444.44 05/22 $888,930.88
05/08 $693,768.88 05/23 $807,940.08
05/09 $692,693.88 05/28 $800,643.97
05/10 $942 878.34 05/29 $728,444.46
05/13 $933,437.69 05/31 $715,034.46

 

Your service charges, fees and earnings credit have been calculated through account analysis.

Page 3 of &

1073178040 2000000064
f— Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

This Page Intentionaily Left Blank

Page 4 of &
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

CHASE &
™“ May 01, 2019 through May 31, 2019
Account Number: QS 465

Federation Employment And Gudiance
Service Inc

Expired Stop Payments

Account Number QS 465 Bank Number: 802

The following Stop Payments will expire on the date in the Date Expires column and will not automatically renew.

Date Date Low Range or High Range
Entered Expires Check Number or Amount
08/15/2012 08/15/2019 585143 $393.17

Page 5 of &

 

10731780403000000084
[ Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

This Page Intentionally Left Blank

Page 6 of 8
Case 8-15-71074-reg Doc 1173

CHASE &

Federation Employment And Gudiance

Service Inc

Stop Payment Renewal Notice

Account Number QB 465

Filed 07/23/19 Entered 07/23/19 15:56:06

May 01, 2019 through May 34, 2019

Account Number: QS 465

Bank Number: 802

The following Stop Payments will automatically renew for a 1-year period. You can revoke a current stop payment via your
online channel (Chase.com or JPM ACCESS) or by calling the number on your statement or contacting your Custemer
Service Representative.

Revoke
Stop

MEET

Sequence
Number

0000062
oco0063
0000387
0000388
0000389

Date
Entered

08/07/2014
08/08/2014
08/22/2017
08/23/2017
08/23/2017

Federation Employment And Gudiance

Service Inc
Attn: Controller
Executive Offices

315 Hudson Street
New York NY 10013-1009

Renewal
Date

08/07/2019
08/08/2019
08/22/2019
08/23/2019
08/23/2019

Low Range or High Range
Check Number or Amount
604438 $1,029.47
606047 $275.00

434 $3,693.06

1434 $713.75

384 $339.29

JPMorgan Chase Bank, N.A.
PO Box 182051
Columbus GH 43218-2051

Page 7 of 8

 

107317 80404000000T64
i”

Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

This Page Intentionally Left Blank

Page 6 of &
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

FEGS - MAIN CASH
G/L CODE 1-0000-1005-000-000 A/P 01/06

ACCOUNT # IBS 4-65

FOR THE MONTH MAY 31, 2019

BALANCE PER G/L 712,909.71

ADJUSTMENTS TO BE MADE IN GIL:

ADJUSTED G/L BALANCE 712,909.71
BALANCE PER BANK 775,034.46
ADJUSTMENTS BY BANK:
OUTSTANDING FY 2018 (2,124.75)
ADJUSTED BANK BALANCE 712,909.71

DIFFERENCE

Prepared by:

Sandra Montero

Approved by:

Michael Kirshner
[

Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

CHASE &

JPMorgan Chase Bank, N.A.
P O Box 182051
Columbus, OH 43218-2051

00068337 WBS 802211 15219 NNNNNNNNNNN 1 000000006 80 0000

FEGS CONTROLLED DISBURSEMENT
OPERATING CASH ACCT

ATTN LARY BOORD CONTROLLER
EXECUTIVE OFFICES

315 HUDSON ST

NEW YORK NY 10013-1009

Commercial Checking

May 01, 2019 through May 31, 2019

Account Number: EEE 036

 

Customer Service Information

 

if you have any questions about your
statement, please contact your
Customer Service Professional.

 

 

 

 

 

 

Summary
Nurriber Markel Vaiue/Amount Shares

Opening Ledger Balance $21,308.49
Opening Collected Balance $21,308.49
Deposits and Credits $0.00
Withdrawals and Debits $0.00
Checks Paid $0.00
Ending Ledger Balance $21,308.49
Ending Collected Balance $21,308.49

 

Your service charges, fees and earnings credit have been calculated through account analysis.

Please examine this statement of account at once. By continuing to use the account, you agree that: (1) the account is subject to
the Bank's deposit account agreement, and (2) ihe Bank has no responsibility for any error in or improper charge to the account
{including any unauthorized or altered check) unless you notify us in writing of this error or charge within sixty days of the mailing or

availability of the first staterment on which the error or charge appears.

Page 1 of 6

90863370301000000023
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

This Page Intentionally Left Blank

Page 2 of 6
[~ Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06 ——

=
CHAS E ~ May 01, 2019 through May 31, 2019
Account Number: QE 036

FEG S Controlled Disbursement
Operating Cash Acct

Expired Stop Payments

 

Account Number (F036 Bank Number: 802

The following Stop Payments will expire on the date in the Date Expires column and will not automatically renew.

Date Date Low Range or High Range
Entered Expires Check Number or Amount
08/02/2012 08/02/2019 286320 $82.65
08/02/2012 08/02/2019 287561 $699.00
08/02/2012 08/02/2019 288188 $1,200.00
08/15/2012 08/15/2019 288985 $873.56
08/15/2012 08/15/2019 290134 $873.56
08/16/2012 08/16/2019 287038 $300.00

08/16/2012 08/16/2019 287378 $935.00

Page 3 of 6

10683370302000000063
l

Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

This Page Intentionally Left Blank

Page 4 of 6
[ Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06 —

 

(i.
CHAS E ~~ May 01, 2049 through May 31, 2019
Account Number: QE 036
FE G § Controlled Disbursement
Operating Cash Acct
Stop Payment Renewal Notice
Account Number QV 036 Bank Number: 802

The following Stop Payments will automaticaily renew for a 1-year period. You can revoke a current stop payment via your
online channel (Chase.com or JPM ACCESS) or by calling the number on your statement or contacting your Customer
Service Representative. .

Revoke Sequence Date Renewal Low Range or High Range
Stop Number Entered Date Check Number or Amount
— 0000531 08/06/2013 08/06/2019 299823 $200.00
— 0000532 08/12/2013 08/12/2013 304146

— 0000533 08/16/2013 08/16/2019 303327

— 0000534 08/19/2013 08/19/2019 303660

~~ 0000579 08/06/2014 08/06/2019 316852 $1,550.00
— 0000580 08/12/2014 08/12/2019 315239 $463.71
— 0000581 08/13/2014 08/13/2019 317406 $1,850.00
— 0000582 08/14/2014 08/14/2019 317931 $3,593.50
— 0000583 08/26/2014 08/26/2019 3711803 $3,971.32
— 0001249 08/06/2015 08/06/2019 324863 $1,951.92
— 0001250 08/24/2015 08/24/2019 323525 $200.00
FEGS Controlled Disbursement JPMorgan Chase Bank, N.A.
Operating Cash Acct PO Box 182051

Attn Lary Boord Controller Columbus QOH 43218-2051

Executive Offices
315 Hudson St
New York NY 10013-1009

Page 5 of 6

10683370303000000063
[ Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

This Page !ntentionaily Left Blank

Page 6 of 6
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

FEDERATION EMPLOYMENT AND GUIDANCE SERVICE,INC.
A/P CONTROLLED DISBURSEMENTS
G/L CODE 1-0000-1043-000-000 A/P CODE 07
A/C # GB7036
FOR THE MONTH ENDING May 31, 2019

BALANCE PER G/L -

O/S CHECKS FY 2015 21,308.49

BALANCE PER BANK 21,308.49

Prepared by:
Sandra Montero

Approved by:
Michel Kirshner
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

 

May 01, 2019 through May's, 2078
Account Number QMS 460

‘Custamer Service Information
if you have-any questions about your
staterrient, please contact your

0052764 WBS 802 211°18219 NNNNNNNNINNK' 1:0d0000000:C2: 0000: ‘Customer Service Professional,
FEDERATION MPLOYMENT AND: GUIDANCE
S

ma OH 43218-2061

 

 

 

 

    

Premium Commercial Money Market.
Summary

‘Nartiber Market Velus/Amount, ‘Shares
‘Opening Ledger. Balance. $769,704

‘Deposits and: C 4
thas awate Sea Dobie . a os . ee

Checks Paid a ns 30.00 —

 

 
  

 

 

 

Binding Ledger: Batance

  
 

 

erage Ledger Balarke S7GS,724 a
eat Credited This Period. $62591  ——intére Yearto-Date + +-—«-—»-: $6,073.49
inletest Rate(s): 05/04 fo 05/21 at0.82%6

 

  

 

Amount

 

$595.94
$535.94

 

Daily Balance

 

bedger
Baten _._... _Balanee

 

Date oo _ Bplanice
GST _ 87 70,240.00

 

 

Your service. charges, fees and earnings credit have: been:calculated through account analysis.

Pleasé examine. this sidtement offaccount. at’ once. Py coritinuing to. use the account, you agres:-thak (1) the account is subject to
the Bank’s deposit account:agreement, and (2) th roper charge to:the-account:
(including any unauthorized or altered chec thin. sixty days: of the mailing oF
availability of the first statement on which the error Or awh appears,

  
 

Page taf

 
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

This Page:

 

Page Borz

 
Case 8-15-71074-reg Doc1173_ Filed 07/23/19

FEDERATION EMPLOYMENT AND GUIDANCE SERVICES
JPMORGAN CHASE--MONEY MARKET
1-0060-1017-000-000-60

A/C #77 466

§/31/2019

Balance per GL @ 05/31/19 $ 770,240.00
Balance per bank @ 05/31/19 $ 770,240.00
Difference $ 0.00

MM 0519

Entered 07/23/19 15:56:06
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

 

Statement Period

From May C1, 2019
To May 31, 2019
Page 1 of 2

PRIVATE CLIENT GROUP 161
565 FIFTH AVENUE
NEW YORK, N¥ 10017

FEDERATION EMPLOYMENT AND GUIDANCH 8-261

SERVICE INC DIP CASE #8-15-71074

REPRESENTATIVE PAYEE

2 PARK AVENUE, 20TH FLOOR

NEW YORK NY 10016 $99 See Back for Important Information

 

Primary Account:

AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE "PRIVACY & SECURITY"
SECTION LOCATED UNDER THE "ABOUT US" HEADING AT WHW.SIGNATURENY.COM, SELECT
"BUSINESS £-MATL COMPROMISE" TO READ THE RECENT NEWS FROM THE FEDERAL
BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES, INCLUDING
GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
ACTION THAT YOU MAY CONSIDER APPROPRIATE.

 

BANK DEPOSIT ACCOUNTS
GE 520 BANKRUPTCY CHECKING 22,276.18 22,276.18

RELATIONSHIP TOTAL 22,276.18
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

  

SIGNATURE BANK

Statement Period

From May 01, 2019
To May 31, 2019
Pade 2 of 2

PRIVATE CLIENT GROUP 161
565 FIFTH AVENUE
NEW YORK, NY 10017

FEDERATION EMPLOYMENT AND GUIDANCE g-161
SERVICE INC DIP CASE #8-15-71074
REPRESENTATIVE PAYEE

2 PARK AVENUE, 29TH FLOOR

NEW YORK N¥ 10016 999 See Back for Important Information
Primary Account: QIK 520 9
BANKRUPTCY CHECKING GB: 520
Summary
Previous Balance as of May O1, 2019 22,276.18

There was no deposit activity during this statement period

Ending Balance ag of May 31, 2019 22,276.18
Case 8-15-71074-reg Doc1173_ Filed 07/23/19

FEDERATION EMPLOYMENT AND GUIDANCE SERVICES
SIGNATURE BANK--REPRESENTATIVE PAYEE

1-0000-1057-000-000-00
A(C #520
§/31/2019

Balance per GL @ 05/31/19

Balance per bank @ 05/31/19
Less: O/S Checks

Adjusted Balance per bank @
65/31/19

Difference

Note:

20,677.95

22,276.18
(1,598.23)

20,677.95

Entered 07/23/19 15:56:06

In September, we wrote off 17 SSA checks via a general Journal entry dated 9/20/17. These checks, created October 2016,
comprised of the entire pricr outstanding check list. Then we replaced these checks with new bank checks from Signature
made aut to SSA for the same amounts and with the issued in September 2016 and same recipients as before

(as noted on the face of the checks). Recent communication with the SSA informed FEGS that only check# 013905

is currently outstanding.

Outstanding Check:
Check
Date

7/2/2018

SIGNATURE REPR PAYEE 0519

Check # Ameaunt
013905 1,598.23
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

SIGNATURE REPR PAYEE 0519
Case 8-15-71074-reg Doc1173_ Filed 07/23/19

 

SIGNATURE BANK
565 Fifth Avenué,12" Floor
New York, NY 10017

 

FEDERATION EMPLOYMENT AND GUIDANCE 8-161
SERVICE INC DIP CASE 8-15-719074

RESTRICTED ACCOUNT

2 PARK AVENUE, 20TH FLOOR

NEW YORK NY 10016 999

AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE

Entered 07/23/19 15:56:06

Statement Period
From May
To May
Page 1 of

O1, 2019
31, 20153
a

PRIVATE CLIENT GROUP 161
565 PIFTH AVENUE

NEW YORK,

NY¥ 190017

See Back for Important Information

Primary Account:

"PRIVACY & SECURITY"

SECTION LOCATED UNDER THE "ABOUT US" HEADING AT WWW.SIGNATURENY.COM. SELECT
"BUSINESS E-MAIL COMPROMISE" TO READ THE RECENT NEWS FROM THE FE

BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES,

DERAL

INCLUDING

GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
SIGNATURE, BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION
ACTION THAT YOU MAY CONSIDER APPROPRIATE.

BANK DEPOSIT ACCOUNTS

GE: 755

BANKRUPTCY IMMA —

RELATIONSHIP TOTAL

9,572,6881.57

AND ANY

 

 

9,576,540.92

9,576,540.92
  

Case 8-15-71074-reg Doc1173_ Filed 07/23/19

SIGNATURE BANK

Entered 07/23/19 15:56:06

Statement Period

From May Q1, 2019
TO May 31, 2019
Page 2 of a

PRIVATE CLIENT GROUP 161
565 FIFTH AVENUE
NEW YORK, N¥ 10017

FEDERATION EMPLOYMENT AND GUIDANCE 8-161
SERVICE INC DIP CASE 8-15-71074
RESTRICTED ACCOUNT
2 PARK AVENUE, 20TH FLOOR
NEW YORK NY 10016 999 See Back for Important Information
Primary Account: QP 75s 0
BANKRUPTCY IMMA GH: 7 s«
Summary
Previous Balance ag of May G1, 2019 93,572,881.57
1 Credits 3,659.35
Ending Balance as of May 31, 2019 9,576,540,92
Deposits and Other Credits
May 31 Interest Paid 3,659.35
Daily Balances
Apr 30 9,572,881.57 May 31 9,576,540.92
* eee ees esse sees sees see esse sesso sess Interest Summary Sees ee sess eS ee SSS SSS ee ee SS Se SSS SSeS Se eet
* Year-To-Date Interest 17,811.41 *
* Interest Paid This Period 3,659,35 Annual Percentage Yield Earned 0.45 % *
* Avo. Balance this Period $,572,881.57 Days in Period 31 *
Case 8-15-71074-reg Doc1173_ Filed 07/23/19

FEDERATION EMPLOYMENT AND GUIDANCE SERVIGES
SIGNATURE BANK-RESTRICTED--INTEREST BEARING
1-0000-1060-000-000-00

A/C #755

5/31/2019

Batance per GL @ 05/31/19 $ 9,576,540.92
Balance per bank @ 05/31/19 $ 9,576,540.92
Difference $ 0.00

SIGNATURE RESTRINTBEARI 05-19

Entered 07/23/19 15:56:06
Case 8-15-71074-reg Doc1173_ Filed 07/23/19

 

      
 

SIGNATURE BA?

 

FEDERATION EMPLOYMENT AND GUIDANCE 8-161
SERVICE INC DIP CASE 8-15-71574

ASSET SALE PROCEEDS

2 PARK AVENUE, 20TH FLOOR

NEW YORK NY 10016 999

Entered 07/23/19 15:56:06

Statement Period

From May 61, 2013
To May 31, 2019
Page 1 cf 2

PRIVATE CLIENT GROUP 161

565 PFIFTE AVENUE

NEW YORK, NY 10017

See Back for Important

Primary Account:

AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE "PRIVACY & SECURITY"
SECTION LOCATED UNDER THE "ABOUT US" HEADING AT WWW.SIGNATURENY.COM. SELECT
"BUSINESS E-MAIL COMPROMISE" TO READ THE RECENT NEWS FROM THE FEDERAL
BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES, INCLUDING
GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
CLIENTS. WH ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY

ACTION THAT YOU MAY CONSIDER APPROPRIATE.

BANK DEPOSIT ACCOUNTS

a: :

BANKRUPTCY IMMA

RELATIONSHIP TOTAL

5,356,049.04

 

Information

 

5,358,096.46

5,358,096.46
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

  

is

SIGNATURE BANK

Statement Period

From May O1, 2019
To May 31, 2019
Page 2 0f 2

PRIVATE CLIENT GROUP 161
565 FIFTH AVENUE
NEW YORK, NY 10017

FEDERATION EMPLOYMENT AND GUIDANCH 8-161
SERVICE INC DIP CASE 6-15-71074

ASSET SALE PROCEEDS

2 PARK AVENUE, 20TH FLOOR

NEW YORK NY 10016 999 See Back for Important Information
Primary Account: QI 731 0
BANKRUPTCY IMMA a: 721
summary
Previous Balance as of May Ol, 2019 5,356,049.04
1 Credits 2,047.42
Ending Balance as of May 31, 2019 5,358,056.46

Deposits and Other Credits
May 31 Interest Paid 2,047.42

Daily Balances

Apr 30 §,356,049,04 May 31 6,358,096.46

Weeeeeescsesseneeseee eee eseesssesessess= 6 Interest Summary Bonn cobeossensee nesses eee eases ees esaat
Year-To-Date Interest 9,965.54 *

* Interest Paid This Period 2,047.42 Annual Percentage Yield Earned 0.45 % *

* Avg. Balance this Period 5,356,049,04 Days in Period 31 *
Case 8-15-71074-reg Doc1173_ Filed 07/23/19

FEDERATION EMPLOYMENT AND GUIDANCE SERVICES
SIGNATURE BANK--ASSET SALE PROCEEDS--INTEREST BEARING
1-0000-1961 -000-000-00

AIC SEB 731

5/31/2019

Balance per GL @ 05/31/19 % 5,356,096.46
Balance per bank @ 05/31/19 $ 5,358,096.46
Difference $ 0.00

SIGNATUREASSETSALE] NTBE 05-19

Entered 07/23/19 15:56:06
oiled-07/23/19 Entered 0423/49-16:66-06—————

May 31, 2019, month-to-date statement

  

 

 

   

 

 

 

 

 

    

 

 

 

 

 

Page > 1 of 7
Do Not Use For Account Transactions a neu 7
PO BOX 3009 | Business Account Svs » 800-984-5916
MONROE, WI! 53566-8309 " Vanquard.com:
BOQOO4 48 61 sp asoe sncia 07182 10018-930170: =Co1-Pooddaie
[OMG MEpofegedaggy ER fog to gt fod ff gnadaeebAAL EGE
FEDERATION EMPLOYMENT GUIDANCE
SERVIGE ING
PLAN 2
2 PARK AVE FL 20
NEW YORK NY 10016-9301
Total Bond Mkt Index Adm QS 15 —— 7 7
___fverage price per-share — _._ botal Cost
80-day SEC. yield 05/31/2079 279% $10.39 $520,205.68
_— Arrount Share Prieé Shares Tnsacted Total: Shares Owned Value
alance on 4/30/2019 $1066 49,952 586 $532,404.57
05481 income dividead - $1,20708 1083 119-784 80072350
Ending. balance on 8/31/2019 $10:83 , "50,072,350 $542,283.55

*Based on holdings’ yield to maturity for last 30 days; distribution May differ. For updated information, visit vanguard.com.

Beginning on Januaty 1, 2072, new tax rules On taxable {nonratirement) mutual fund accounts {excluding money market funds) require
Variguard-to track cost basis information for shates acquired-and subsequeritly sold, on or after that date. Unless you sélect another
method, gales of Vanguard mutual funds, but not ETFs, will defauitto the average cost method, For more information, visit
vanguard.com/costhasis.

20190603-184919 ASBJMI.16 1034 obuNOO4OAtegsa9 P2 - + 450-0 7sea-Dr-bo-oong-a-0004.o000450
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06 -

May 31, 2019, month-to-date statement

 

 

 

 

 

 
 
  
    

 

 

Page ».1 of 1
Do Not Use For Account Transactions ingen. d 7
PO BOX 3009. -_ Businéss Account Svcs » 800-984-5919
MONROE, W! 53566-8305 . vanguard.com
OO00449 of sro.sao “sNGLP 120 7182 10016-930120 -CoT-Fhodad-1-
UEbeAaeeatMadeanebe tanto epee pelt Lg Ab edo Ee
FEDERATION EMPLOYMENT AND
GUIDANCE SERVICE INC. seaisitee
PLAN. 105 ages
2 PARK AVE FL.20: ‘
NEW YORK NY 10016-9301
500 Index Fund ‘kam we snp neg a _ _
Average price:per share... _ ee a, beta Cost
$110.18 $207,105.97
‘ansaction Atnount Share Picea Shares Transacted Total Shares Owned Valde
og balance on 4/30/2018: : $272.16 1,879.656 $514,548.38
balance on 5/31/2019 $254.86 —4,878:656 $479,030.33

ital furid accounts (excluding money market funds) require

Unless. you seléet another
f@ information, visit

      
 

erage cost method. For mi
vanguard cam/costbadis,

eo

 

2U190603 154919 ASBJML18 1034 GO0N00SS7687109 P2- 1-451 0 7182321-00:0000449-096-000045%
——-_—____— Case 8-15-71074reg—Doce 1173 Filed 07/23/19 Entered 07/23/19 15:56:06 -

May 31, 2019, month-to-date statement

 

 

 

 

   
  

 

 

   

 

 

 

= Page: > 1 of 1
iy , ~~ a
» Vanguard
Do-Not Use For Account Transactions. Beret ; 24 504
PO BOX 3009 Business Account Sves > 900-984-5919
MONROE: Wi 53566-8369 vanquard.com
DOG04 $0.01 sp o.stio shir TA 07782 WXN6-930120 — -CO1-POOAEO-1
pea ghee Ue Ay poe fbf ng hf Laneg hype Af lef [fH
RATION EMPLOYMENT AND
GUIDANCE SERVICE PLAN 102 sanagese
2 PARK AVE FL 20 nie
NEW YORK NY 10616-9301
ove ae ~ oo index Fund Adm quiz: rar Ae ene a sotto etree Ee conten emits me
__.Averdtie priee per state Total Cost
$114.04 $515,394.80
Date ‘Transaction. . ; Arrigunt, Shard Pree Shares Transacted _Tetal Shares Qvined Value
Beginning balance-on 4/2 $2725 60 ,220,309.71
Ending batanee.on $254.85 4.483.960 $1,182,737.21

Béginning on January 1, 2012, new tax rules on taxable (nonretiremment} mutual fund accounts (éxelyding money market funds) require
Vanguard to track gost basis inforrhation for shares acquired and subsequently sold, on or after that date. Unless you Select another
method, sales of Vanguard mutual funds, but not ETFs, will default to thé average cost method. Fort more:information, visit
vanouerd.com/costbasis.

¥

207199603 164919 BSBIML16 103A 00000081 5142739 P2- 1- 452-0 #AB2=117-0:0009450-0901 0000452
Case 8-15-71074-reg Doc1173_ Filed 07/23/19

 

 

 

Entered 07/23/19 15:56:06 -.

May 31, 2019, month-te-date statement

 

 

 

 

   

 

 

 

 

 

Page > 1 of 1
Do Not'Use For Account -Trafigactians sei .
PO B Ox 2009 - Business Account Svcs » 800-084-5919.
MONROE, WE53568:8309 . wanguard.com
COC0451 ai sr-.s60 “swcip 12.0 7188 1016-99020 -car-PEo4s74
HAPs ate ene gH Hfoltalo fa ft lgdE
FEDERATION: EMPLOYMENT GUIDANCE
SERVICE INC syabavenn
PLAN 5 woe Fe :
NEW YORK NY 10016-9901
Total Bond Mkt Index Adm @Qanealla152 ~
Average price:per share: ‘Total Cost
30-day SEC yield as of 05/31/2019" 2:79% $70.94. $210:532 44
Dats Transaction Amount, Share Price Shares Transacted 8 Owhied Valier
_ - Beginning balance an 4/30/2019 ; $10.66 20,814 BBS $216,585.29
G8/3t_Incomedividené $527.56 10:83 46.713 20,368,282. .
Ending balance on EAizO9 nT oe errr wae

*Baseéd ot holdings’ yield 16. triaturity for last 30 days; distigution may differ. For updated information, visit vafiquard.com,

Vanguard to track cost basis information for shares scared and subseriuentiy sold, on-or after that date. Unless'y you: select another |

mathod, sales of Vanguard mutual funds, but aét ETFs, will default to the average cost methed. For more information, visit

vanguard.com/castbasis.

Bate ey
20790603 154919 RSBIML16 1034 G00000998327839 PZ ~ 1 - 453-1 PIBEO1-OC-0000451-0801-DOOO485
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

CHASE &

JPMorgan Chase Bank, N.A.
P O Box 182051
Columbus, OH 43218-2051

00077414 WBS 802211 18019 NNNNNNNNNNN 1 0Ga0q00000 80 G000

FEDERATION EMPLOYMENT AND GUDIANCE
SERVICE INC

ATTN: CONTROLLER

EXECUTIVE OFFICES

315 HUDSON STREET

NEW YORK NY 10013-1009

Commercial Checking

June 01, 2019 through June 28, 2019

Account Number: 465

 

Customer Service Information

 

If you have any questions about your

statement, please contact your
Customer Service Professional.

 

 

 

 

 

 

 

 

Summary
Number Market Value/Amount Shares
Opening Ledger Balance $715,034.46
Deposits and Credits 4 $43,650.42
Withdrawals and Debits 15 $333,935.82
Checks Paid 25 $21,362.84
Ending Ledger Balance $403,386.22
Deposits and Credits
Ledger Description Amount
Date
06/11 Fedwire Credit Via: Signature Bank4@ggagB576 B/O: Federation Employment $22,276.18
And Guid New York NY 10016 Ref: Chase Nyc/Ctr/Bnf=Federation
Empioyment And Gudiance New York NY 10013 -/Ac-000000470025 Rfb=O/B
Signature Ba Bbi=/Time/14:01 Imad: 0611B6B7261F001170 Trn:
38645091 62Ff
YOUR REF: O/B SIGNATURE BA
06/12 JPMorgan Access Transfer From Accoun(@MMEG 7036 21,308.49
YOUR REF: 1001578163868
06/14 Reversal of Check 1624 §.75
06/21 Orig CO Name:Jpmcusempfunds Orig ID:1734994650 Desc Date:190621 60.00
CO Entry Descr:Corp Pay Sec:CCD Trace#:021000026667524 Eed:190621
Ind 1D:3989177 Ind Name:Federation Employmen 54534251
Trn: 1726667524Tc
Total $43,650.42

Please examine this statement of account at once. By continuing to use the account, you agree that: (1} the account is subject to
the Bank's deposit account agreement, and (2) the Bank has no responsibility for any error in or improper charge to the account
{including any unauthorized or altered check) unless you notify us ta writing of this error or charge within sixty days of the mailing or
availability of the first statement on which the error or charge appears.

Page 1 of 6

06714140301060000023
Case 8-15-71074-reg Doc 1173

Filed 07/23/19 Entered 07/23/19 15:56:06

 

 

 

L~
CHAS E ra June 07, 2019 through June 28, 2019
Account Number: Qn 465
Withdrawals and Debits
Ledger Description Amount
Date
06/03 Fedwire Debit Via: Fifth Third Cinci gg 14 A/C: Metalquest, Inc US Ref. $1,629.75
Fegs Inv 7174/Time/11:47 Imad: 0603B1Qgc08C006836 Trn: 2640900154 So
YOUR REF: NONREF
06/05 Orig CO Name:Tiaa-Cref Orig 1D:209430001D Desc Date:0620 CO 100.00
Entry Descr:ACH Debitssec:CCD Trace#:021000023970096 Eed:190605
Ind ID:190604 1140380 ind Name:328719Fegs Voluntary T
104610 Trn: 1563970096Tc
06/10 Fedwire Debit Via: Bmo Harris Bank NAAR} 288 A/C: Crowe Lip New 72,022.04
York, NY 10022 US Ref: Fegs Inv Apr2019/Time/41:53 Imad:
0610B1Qgc01C012781 Trn: 2361600161J0
YOUR REF: NONREF
06/10 Fedwire Debit Via: Wells Fargo NA @iiioz48 A/C: North Mill Capital LLC US 875.00
Ref: Fegs Inv 37170/Time/11:54 Imad: 0610B1Qgc010012808 Tr:
2367700161Jo
YOUR REF: NONREF
06/12 Book Transfer Debit A/C: Paychex of New York LLC West Henrietta NY 38,767.12
14586- Ref: Fegs 0020-1905-0394 06142019 Trn: 2281300763Jo
YOUR REF: NONREF
06/14 Fedwire Debit Via: Wells Fargo NA @MliRo248 Ae: North Mill Capital LLC US 700.00
Ref: Fegs inv 37301/Time/02:38 imad: 0614B1Qgc08C001169 Trn:
2282100163Jo
YOUR REF: NONREF
O67 Account Analysis Settlement Charge 1,472.28
06/19 Fedwire Debit Via: Wells Fargo N 248 A/C: North Mill Capital LLC US 875.00
Ref: Inv#37430/Time/15:02 Imad: 0619B1Qgc01C007096 Trn: 3280500170Jo
YOUR REF: NONREF
06/19 Orig CO Name:Tiaa-Cref Orig ID:209430001D Desc Date:0620 CO 100.00
Entry Descr:ACH Debitssec:CCD  Trace#:021000023591386 Eed:190619
Ind ID:1906181140606 Ind Name:3287 19Fegs Voluntary T
100735 Trn: 1703591386Tc
06/26 Book Transfer Debit A/C: Paychex of New York LLC West Henrietta NY 39,159.23
14586- Ref: Fegs 0020-1905-0394 06282019 Tm: 2322100177Jo
YOUR REF: NONREF
06/26 Fedwire Debit Via: Wells Fargo NA/@gii 248 A/C: North Mill Capital LLC US 875.00
Ref: Fegs Inv 37591/Time/10:59 Imad: 0626B1Qgc03C0057 28 Tm:
2322300177 Jo
YOUR REF: NONREF
06/26 Book Transfer Debit A/C: United Jewish Appeal Federation New York NY 30,283.00
10022-1302 Ref: Uja Retirement Plan Accelerated Pym Trn: 2322200177Jo
YOUR REF: NONREF
06/27 Book Transfer Debit A/C: JPMC - Cheft Pre- Clea Acc Tampa FL 33610-9128 16,208.86
Trn: 0017900178Hp
YOUR REF: ACH OF 19/06/27
06/28 Fedwire Debit Via: Citibank Nych@pos9 AIC: Garfunkel Wild PC Attorney 69,692.54
US Ref: Fegs/Inv May 2019/Time/t2:47 Imad: 0628B1Qgc03C016142 Trn:
3384600178Ja
YOUR REF: NONREF
06/28 Fedwire Debit Via: Bmo Harris Bank NAA@§ER§MRO288 A/C: Crowe Lip New 61,176.00
York, NY 10022 US Ref: Fegs Inv May 2019/Time/12:47 Imad:
0628B1Qgce05C032911 Tm: 3384800179Jo0
YOUR REF: NONREF
Total $333,935.82

Page 2 of 6
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

 

 

 

 

 

 

=
CHAS E caP June 01, 2019 through June 28, 2019
Account Number: QS 465
Checks Paid
Check Date Paid Amount Check Date Paid Amount Check Date Paid Amount
1624 06/13 $5.75 71473 OO6/17 $68.72 71481 06/25 $25.00
71460* 06/03 $308.68 71474 = (O6/17 $87.13 71482 06/25 $25.00
71462" 06/10 $436.48 71475 = (06/13 $910.00 71483 = =(06/18 $25.00
71466" O6/05 $24.71 71476 = 06/25 $25.00 71484 «06/17 $8,832.05
71468" 06/03 $724.32 71477) = (06/19 $25.00 71485 = =606/19 $975.00
71469 06/06 $230.56 71478 06/18 $30.00 71486 606/24 $438.75
71470 3606/05 $975.00 71479 =86906/19 $35.00 71488" 06/24 $2,550.00
71471 = 06/10 $3,265.96 71480 06/26 $25.00 71489 8606/28 $910.00
71472 06/10 $404,73
Total 25 check(s) $21,362.84
* indicates gap in sequence
Daily Balance
Ledger Ledger
Date Balance Date Balance
06/03 $712,371.71 06/18 $626,729.60
06/05 $711,272.00 06/19 $624,719.60
06/06 $711,047.44 06/21 $624,779.60
06/10 $634,037.23 o6/24 $621,790.85
O6/11 $656,313.41 06/25 $621,715.85
06/12 $638,854.78 06/26 $551,373.62
06/13 $637,939.03 06/27 $535,164.76
06/14 $637,244.78 06/28 $403,386.22
06/17 $626,784.60

 

Your service charges, fees and earnings credit have been calculated through account analysis.

Page 3 of 6

 

107 14140302000000063
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

This Page Intentionally Left Blank

Page 4 of 6
ee — Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06 —_

_
CHAS E a June 01, 2019 through June 28, 2019
Account Number: QS 465

Federation Employment And Gudiance
Service inc

Stop Payment Renewal Notice

 

Account Number QE 465 Bank Number: 802

The following Stop Payments will automatically renew for a 1-year period. You can revoke a current stop payment via your
online channel (Chase.com or JPM ACCESS) or by calling the number on your statement or contacting your Customer
Service Represeniative.

Revoke Sequence Date Renewal Low Range or High Range
Stop Number Entered Date Check Number or Amount
— 0000046 09/16/2013 09/16/2019 110511 $104.00
— 0000047 09/19/2013 09/19/2019 596591 $157.21
— 0000360 09/09/2015 09/09/2019 900556 $192.20
— 0000471 09/20/2018 09/20/2019 71028 $8,674.36
— 0000412 09/26/2018 09/26/2019 3856 $2,878.23
— 0000413 09/26/2018 09/26/2019 3857 $1,986.35
Federation Employment And Gudiance JPMorgan Chase Bank, N.A.
Service Inc P © Box 182054

Attn: Controller Columbus OH 43218-2051
Executive Offices

315 Hudson Street

New York NY 10013-1009

Page 5 of 6

10714140303000000063
-—
|

Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

This Page Intentionally Left Blank

Page 6 of 6
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

FEGS - MAIN CASH
G/L GODE 1-0000-1005-000-000 A/P 01/06
ACCOUNT aE 4-65
FOR THE MONTH JUNE 30, 2019

BALANCE PER G/L 388,490.09

ADJUSTMENTS TO BE MADE IN G/L:

ADJUSTED G/L BALANCE 388,490.09
BALANCE PER BANK 403,386.22
ADJUSTMENTS BY BANK:
OUTSTANDING FY 2019 (14,896.13)
ADJUSTED BANK BALANCE 388,490.09

DIFFERENCE

Prepared by:

Sandra Montero

Approved by:

Michael Kirshner
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

   

 

 

 

 

 
 

CHASE co June’ 61, 2049 through June 28,2010
are ee ‘BANK NA ‘Actourit Numba
Columbus, OH-43218-2061
Tats sontack your.
0bsa8d WES Boz 211 18019 NNNNNNNNNNN: 1 oogdda000/02 oo00 Customer Service Professional.

REDERATION EMPLOYMENT AND GUIDANCE
‘SERVICE INC DBA FEGS

  
 

EXECUTIVE OFFICES
315 HUDSON STREET
NEW YORK NY 10013-1009

 

=
=!

umn Commercial Money Market

 
 

  

 

 

 

 

 

 

 

 

 

 

 

 

— _ ‘Number Market Value/Amount, - Bhiares
‘Opening Ledger Balance: . . , $770,240.06
1 _ $518.99.
0 eg $0.00. ae
0 $0.00:
" $770,758.99"
($770,258 oo
$518.99" interest Cieditad"Yearto-Date $6502.18
Deposits atid Credits ee 2
Ledger Description Amount
Date
06/28 interest Payment __ _ __ i $818.99
Total. mo ~ $518.99
Daily Balance
oo Ledger ——_ Ledger
Date Balance Date “Balance
wee ™ $770,758.99.

Your service charges, fees and earnings credit Have. been calculated through account analysis.

Please-examine this statement of account-at ance, By cantituing to use the account, you agree that: (1) the accaunt Is subjectto
the Bank's deposit account agreement, and (2) the Bank has no responsibility for any error in or improper charge to-the account
(Including any unauthorized’or altered check) unless you notify us in writing of this error or charge within sixty days ofthe malling or
availability-of the first statément-on-which thé erroror charge-appears.

Page Lak2*

 

 
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

This Page Intentionally Left Blank

Page-2.of 2

 

 
Case 8-15-71074-reg Doc1173_ Filed 07/23/19

FEDERATION EMPLOYMENT AND GUIDANCE SERVICES
JPMORGAN CHASE--MONEY MARKET
41-0000-1017-000-000-00

A/C E466

6/30/2019

Balance per GL @ 06/30/19 $ 770,758.99
Balance per bank @ 06/30/19 $ 770,758.99
Difference $ 0.00

MM 0619

Entered 07/23/19 15:56:06
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

| sr GNATURE BANK

tig, 12" Bloor
“New York, NY 10017

 

   

Statement Period

From June o1, 2019
To dune 30, 2815
Fage 1. of 2

PRIVATE ChIENT GROUP 161
565 PLPTH: AVENUE
‘NEW YORK; NY 20017

FEDERATION EMPLOYMENT AND QULDANCE 8-163
SERVICE TNCDID SASH #8-18-71.074
REPRESENTATIVE PAYEE:

2 PARR AVENGE, QOTHS FLOOR:

WEY YORK NY LG01s 945 $66 Back fox Important tnformation

  

 

 

  

  
     
    
    

eecrion LocareD UNDER THE “AB
“BUSINESS E- MATL COMPROWIR"

GUIDANCE On WaT You! CAN
SIGNATURE. BANK BE STEVES.
CLIENTS, WE ARE HARING CP
ACTION THAT YOU' MAY CONSTDE!

  

LABLE PO: YOU FOR your INSORMATTO!
\PPROPRIATE.

    

ee: BANKRUSTCY CHECKING. 23; 276/38

RELATIONSHIP “TOTAL

oo

 
Case 8-15-71074-reg Doc1173_ Filed 07/23/19

 

   
 

BANKRUPTCY CHRCKTNG:

Summary

Previous Baldhbe ‘as of Juve

4 Debita
Ending Balanue aa:of  Jurié

Withdrawals and Other Debits:

Jan LE OUTGOING WERE <PER.

 
 

TO: FED
BANK: Tea

Daily Balances

SIGNATURE BANK

MENT AND: GUIDANCE:

ASE Pa-1S+71074

599)

OL, 2078.

3h, 2019

  
  
 

8-161)

Entered 07/23/19 15:56:06

Statement Period
“Brom, duite, OL; 2029.
To Title! 30, 26719
Page ‘2 OE z
PRIVATE CLIENT GROUP 161
S68 FIFTH AVEVUB
NEW YORK). NY 20037

See Back for Impértant Informanion’

Primary Account:; Gass a

23,496.48

22/276 028

 

 

  

May- 31 RP RICE Jan? Li a

HEE Poe tn

 
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

FEDERATION EMPLOYMENT AND GUIDANCE SERVICES
SIGNATURE BANK--REPRESENTATIVE PAYEE
7-0000-1057-000-000-00

AlC HES 20

6/30/2019

Balance per GL @ 06/30/19 $ 0.00
Balance per bank @ 06/30/19 $ 0.00
Less: O/S Checks 0.00
Adjusted Balance per bank @

06/30/19 § 0.00
Difference $ 0.00
Note:

This account was closed aut on 06/11/19 via a transfer of $22,276.18 to the JPM Chase operating account.

SIGNATURE REPR PAYEE 0619
Case 8-15-71074-reg . Doc 1173 Filed 07/23/19 Entered 07/23/19 15:56:06

 
 
  
 
 

‘URE BANK’
enue; 12" Floor
ke NY 10017

Statement Period.
Fron dune \
Tf. June 30, 2019
Page LE 2

  

PRIVATE CLIENT GROUP Lez,
S68 FIFTH AVENUE
NEWYORK; N¥ 40017

FRDERA’ ro EMPLOYWENT: AND: P GUIDANCE 8-262.

   
  

Sea Back for Important Information:

Primary Account QDs 750 a

AVGID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THR “PRIVACY &-SECURTTY*
Sscrion LOCATED UNDER ‘THE *ABOUT us! READING: Aa’ WWW “STONATURENY,.COM. SELECT

  

 

STONATORE SANK BELIEVES THAT THIS. is {MBORTANT NES FO sHaRe wre ‘ou
; WE ARE NANING TT AVATUAELE ‘TO YOU FOR YOUR INFORMATION. ANDO ANY

 

“BANHUDTEY MMA ay 876,640.98 9 35a6,003..56

‘RELATIONSHTS TOTAL, 9, 580,083.56

 
Case 8-15-71074-reg Doc1173_ Filed 07/23/19

 

SIGNATURE BANK

 

 

PROERAT ‘on EMPLOWMENT’ AND: GUIDANCE. ‘@=Tsz

 

$99

a ::::

OBANKRDPTCY. IMMA

‘Summary
Previdue Rabadeé #5 OF Tune. OL, 20ie
1Cvedits /
Ending Balance an: o£ dune 30, Bon:

Bepoaita and. Other Credits
Jan 26 cInterest Bata

‘Dally Balances. .
May ‘32 ay 576, Sac, 22 dun 2B

 

   

 

Entered 07/23/19 15:56:06

Statement ‘Period.
Fro duties: QE, aoxg
‘ee June _ 30, 20n8
Page: 2.0f 2:

PRIVATE CLIENT GROUP 161
565 FIFTH AVENUE
NEW YORE, NY 10017

‘Bee Sack fox Important inforination

Primary Account: a: 358.

 

 

 

 

  

ne
ot
a
¥
aie

 

 
Case 8-15-71074-reg Doc1173_ Filed 07/23/19

FEDERATION EMPLOYMENT AND GUIDANCE SERVICES
SIGNATURE BANK--RESTRICTED--INTEREST BEARING
1-0000-1060-000-000-00

AiG #758

6/30/2019

Balance per GL @ 06/30/19 § 9,580,083.56
Balance per bank @ 06/30/19 $ 9,580,083.56
Difference $ 0.00

SIGNATURE RESTRINTBEARI 06-19

Entered 07/23/19 15:56:06
Case 8-15-71074-reg Doc1173_ Filed 07/23/19

SIGNATURE BANK

 

FEDERATION. EMPLOYMENT: AND. GUIDANCE. 6162:
SERVICE INC. DIP CASH 8-15-72074
ASSET SALE. PROCEEDS

2 PARK AVENUE, 20TH FLOOR

WEW YORK NY 10616

 

  

999°

BANKRUSTCY. TNMA

Gdnmacry.
Prévious- Balance ag of Jiiie. ai, (2613:

1 Credits

‘Balandé aa of

 
   

Tune "20; 2619%

 

ite

5a 656. 86 Ture 26:

 

 

Daya'in Period. a0

Entered 07/23/19 15:56:06

Statement Period
Fron dune. Oi, 2019
Ro une 30, (2015
Page 2 of 2
PRIVATE CLIENT GROUP 161
S68 PIETH: AVENUE
‘NEW YORE, Ny 10027

*Primaxy Account >: 31 a

5/388 /096.46
ESR aa:
8/360, 078 Se

2,982.12

$360,078: 5a

oak #

ewe ee

eon son

 
Case 8-15-71074-reg Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06

SIGNATURE BANK
565 Fifth Avenue, 12° Fldor.
New York, NY 10017°

 

Statement Period:

 

From: dune OL; B13
to dune 30, 2029
Page Leak 2

PRIVATE CULENT-OROUD 261
‘$65 -PLFTH AVENUE
New YORE; NY 1007

PEDERATION -BMPLOYMENT. AND: GUIDANCE “8-161
SERVICE. INC DEP CASH @~15< 72074.

ASSET SALE PROCEEDS

2. PARK AVENUE, 20TH FLOOR,

NEW YORK Ny! loots ‘899! Gee Back for Important Informetion

‘Brimary Account.; :: 1 o

AVOID BUSINESS E-MATH FINANGTAL FRAUD! PLRASE VI@TY THER #PRIVACY &@EcuRITy!
SECTION LOCATED UNDER THE FABOUT US" HEADING. AT WWM BL ERY .COM,. SELECT

 

   

Bae DEBOSTT ACCOUNTS.
231 “BANKRUPTCY IMMA ‘5,50, 096.46

RELATIONSHIP TOTAL,

 

 

 
Case 8-15-71074-reg Doc1173_ Filed 07/23/19

FEDERATION EMPLOYMENT AND GUIDANCE SERVICES
SIGNATURE BANK--ASSET SALE PROCEEDS--INTEREST BEARING
1-0000-1061-000-000-00

AC 4B 731

6/30/2019

Balance per GL @ 06/30/19 $ 5,360,078.58
Balance per bank @ 06/30/19 $ 5,360,078.58
Difference $ 0,00

SIGNATUREASSETSALEINTBE 06-19

Entered 07/23/19 15:56:06
Case 8-15-71074-reg Doc 1173

 

Do Not Use Far Acceunt Transactions
PO BOX 3009
MONRGE, WI53566-8309 |

Filed 07/23/19

0011357 C01 asoate. “Auto “1307036 10D1e930120  -<cOLPT 13814

ePPogeeega eg Ate Lal elegU days fata etapa fees ty

FEDERATION EMPLOYMENT GUIDANCE

 

 

Entered-07/23/19 15:56:06°~

June 30, 2019, mionth-to-date statement
Page > 1 of 1

 

Business Account Svcs: > 800-984-5919

vanguard.com

 

 

 

 

 

 

SERVICE ING samaizh
PLAN 2 ea
2'PARK AVE FL 20 :
NEW YORK NY 10016-9304
Total Bond Mit Index Adm Qquyyammmmmias519
___ Average pricé per share: _. Total Cost.
3-day. SEC yield-as.of 06/28/2019" 152% $10.30 $521,497.27
Date. ‘Transaction — __ Ameunt Bhare.Price: Shares Transacfed Total Shares Owned Value
Aaginning batanes ‘on 6/31/2019 $10.83 50,072,450 $542,289.56
06/28 income dividand . $1,201.58 10.93 118.169 50,190.519
Ending balance on 6/30/2019 $10.93 60,190.519 $548,562.37

*Based on haldings’ yield to maturity for last 30 days; distribution may differ. For updated information, visit vanquard.com.

Beginning on January 1, 2012, new tax rules on taxable (nonretirement) mutual fund accounts (excluding money market funds! require
Vanguard to track cost basis information for sharés acquired and subsequently sold, on: or after that date, Unless you Select andther
method, sales of Vanguard mutual funds, but not. ETFs, will default-to the average cost method. For more information, visit

yanguard.comn/castbasis.

20190630 010906 RSBJMLIG. 103C. 000000404 189539 Pz- 1- 12407-0

7036-04-00-004 1370-9p01-60T I7tZ
 

Farner cee ASO AD 4074-reg--Doc 1173 Filed 07/23/19 Entered 07/23/19-+5:

Juné 30, 2019, month-to-date statement

 

 

 

 

 

 

 

 

Page > 1 of 1
De Not Usa For Account Transactions. bo Oo a
PO BOX 3008 - Business.Account Sues. = 300-984-5919
MONROE, Wi 53566-8308 , vanguard.com
6014374 01 abo409 “AUTO” 13-0 :7036 10016-930120 | -COt-P113824
Legged Ae debe f day tf UaNg EG fof Bg ged EAB cny Eye]
FEDERATION EMPLOYMENT AND
GUIDANCE SERVICE INC wi
PLAN105 eee
2 PARK AVE FL 20 i
NEW YORK NY 16076-9301 "
500 inetex Fund Adm oe es 701 - - ne
Average pritepershate. __. Teta] Cost
$171.08 $209,717.33
Data — Fransaction Amnoutit’ Stare Price Shares Transacted: Total Sharey' Owned Valle
Beginning balance on 5/31/2019 $254.65 a 1;879.656 $479,030.33
3 Ineo $2,611.41 268.76 on 1,889,373
$271 AO i + 65 375 —"— ae

  
     

  

 

 

 

method, salés: of Vanguard mutual funds, but not ETFs, will default to the average cost method. For more information, visit
vaniguard.égm/castbasis,
+
e
20790890 (10gd8 RSBIML4s 903%: aonebOsAaTas7139-P2~ 1- 12406-0 7036-01-00-001 i 37 1-0901-001 1744
‘Case 8-15-71074-reg. Doc1173 Filed 07/23/19 Entered 07/23/19 15:56:06 -

June 30, 2019, month-to-date statement

 

 

 

 

 

 

 

 

   

 

Page > 1 of 1
Oo Not Use For Account Transactions ‘ ee SAAEanaia
PO BOX 3009 Business: Account Svcs >» 800-984-5919
MONROE, WI.53566-8309 . variguard.com
0044373 07. Ab 0.409 “AUTO: T307056 10016-930120: -C1-P133844
HUD abeaBesyaffofall [yup ggg lyeod fade] Ug ALfpeougeg yy hfegt lye]
FEDERATION EMPLOYM ENT GUIDANCE:
SERVICE ING: a
PLAN 5 eae
2 PARK AVE FL.26 i
NEW YORK NY 10016-9301
‘Total’ Bond Mkt index Adm Q@aSREMIY 152 oO or
Average price pershare Total Cost
"Slay SEC yield as of 06/28/2019" 2.57% $10.34 $211,057.78
ats “Transaction Amount Share Price Shares Trarisacted Total Shares GQuned Value
Beginning balance on 5/31/2019 $10.83 20,366.282 $220,566.83
06/28 income dividend. $525.54 10.93. 48.064 20414346
~~ Ending balaneeon ena ~~ $10.93 20,414.346 $223,128.80

*Based on holdings’ yield to maturity for last 30-days; distribution may: differ. For updated information, visit vanguard.coni.

 

les on taxable (nonretirement) mutual fund accounts (excluding money market funds} raquirs
shares acquired and subsequently Sold, off or after that:date. Unless you select another
ut not ETFs, will default to the average éost methed, For more information, visit,

  
   
 

 
  

veanguard to track. cost basis 3 informatie
méthad, Sales of Variguatd mutual furig
vanguard.com/costbasis.

  

20190630 010306 BSBIML36 103C 000000898327 899:R2 - 1- 12410 - 1)

7036-01-00-001 ¥373-9001-00117 16
paneer mre FASO-C-LO 40 74-reg--Doe-4473-—-Filed-OF/23/19-—-Emtered- 07/23/19 15:56:06. sm

June 30, 2019, month-to-date staternent

 

 

 

 

 

 

 

 

 

   

Page > 1 of 7
oe Not pe fer Account Transactions Business Account Svcs. > 800-064-5019
MONROE, Wi 53566-8309 - vanguard,com
O01 1372.01 48.0.406. “AUTO “130-7086 1oOTBS3MIAG  -COVP ETRE
Ag FEGGEN foagedg fete gag] MMedad |e fegeg deg ey float] |fogly
FEDERATION EMPLOYMENT AND “
GUIDANGE SERVICE PLAN. 102 ave
2 PARK AVE FL 20 RS
NEW YORK N¥ 10016-9301 d
500 index Fund Adm wo ne coe 2087 a . rs Cn
_—Aierage piige pérshaté  Tetal Cost
$178.73 $521,624.97
Amount Share Price Shares Tiandacted Total Shares Owned — Value
$264.85 4.483.960. $1,142,797.21
$6;220.57 268,76 23,179 4.507.139
ding balance m on eaoranTs . $271.40 4,507:19 $1,223,237.52

Beginning: on January 1 2012, new tax rules on taxable (nénretirerrient) mutual fund accounts (excluding money market funds) } require
Vanguard to track cc sis information for shares acquired and subsequently sold, en or after that date. Unless you select another

method, sales of Vaniguatd mutual funds, but not ETFs, will default to the average cost method, For more information, visit
vanguard. com/costbasis.

  

oe -

20190630 010306 RSBUMLS6: 103C 0d0N009 15142749 Pz - 7 -t2108~- 0 7036-01 a0-001137 20901001 W745
